Order entered February 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01284-CV

                           KENNETH LEO BUHOLTZ, Appellant

                                               V.

               TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-02337-2018

                                           ORDER
       This is an interlocutory appeal from the trial court’s order granting appellee’s plea to the

jurisdiction. The clerk’s record has been filed and a paper copy of the clerk’s record has been

sent to appellant. Before the Court are appellant’s January 28, 2019 “Motion to Update and

Deliver Clerk’s/Recorder’s Records” and “Motion for Order in Contempt on Recorder’s

Record.”

       By order dated January 17, 2019, the Court ordered the appeal submitted without the

reporter’s record because it appeared that appellant had only requested the record from an on-

going companion case. In his motion to update the record, appellant now requests “all Clerk’s

Records, Recorder’s Records, etc.” in either this case or the companion case. We GRANT

appellant’s motion as follows. We VACATE this Court’s January 17, 2019 order. We ORDER
Jennifer Corley, Official Court Reporter for County Court at Law No. 6, to file, by February 15,

2019, either (1) the reporter’s record of the hearing on appellee’s motion to dismiss for want of

jurisdiction in trial court cause number 006-02337-2018 or (2) written verification that no

hearing was held on appellee’s motion or no record was taken. We DIRECT the Clerk of this

Court to send to appellant either (1) a paper copy of the reporter’s record or (2) a copy of the

court reporter’s written verification that no hearing was held or no record was taken.

       We ORDER appellant to file his brief on the merits within thirty days of the filing of

either the reporter’s record or reporter’s written verification that no hearing was held or no

record was taken.

       In his motion for a contempt order, appellant asks this Court to order Stacey Kemp,

Collin County Clerk, and Ms. Corely, Official Court Reporter for County Court at Law No. 6, in

contempt. We DENY the motion.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Kemp, Ms.

Corley, and all parties.

                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE